POFF, Justice,
dissenting.
I respectfully dissent. The case of Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985) deals with procedural errors by appellate counsel, and does not extend to matters of jurisdiction.1 As I stated in the initial unpublished opinion, which has been withdrawn, appellant’s failure to file a notice of appeal within the same period as the motion for extension of time deprived this Court of jurisdiction to consider the appeal under Tex.R.App.P. 41(b)(2).
The Court of Criminal Appeals has held that in the absence of a timely, written notice of appeal, a court of appeals is without jurisdiction to entertain the appeal. Shute v. State, 744 S.W.2d 96, 97 (Tex.Crim.App.1988).2 Although two other *612courts of appeals have assumed jurisdiction in the absence of a timely-filed notice of appeal,3 I believe that if Shute is to be overruled, or Evitts extended to matters of jurisdiction, that step should be taken by the Court of Criminal Appeals.
In the motion for rehearing, appellant’s counsel admits that she knew the requisites of the appellate rules, but held a mistaken belief concerning the sufficiency of filing only a motion for extension of time. Under similar circumstances in Shute, the Court of Criminal Appeals held that the failure to file a timely, written notice of appeal was jurisdictional. The presence or absence of a claim of ineffective assistance of counsel does not affect the vitality of that holding. A criminal defendant should not be allowed to vitiate the Texas’ Rules of Appellate Procedure by merely raising the specter of ineffective assistance of counsel, nor should Tex.R.App.P. 2 and 83 be applied to obliterate the specific requirements of the rules. See Guerra v. State, 766 S.W.2d 830, 831 (Tex.App.—Corpus Christi 1988, no pet.). Unlike the majority, I would not invoke Rules 2 and 83 even though appellant’s counsel has raised a claim of ineffective assistance of counsel. Although Ev-itts teaches that the failure to follow procedural technicalities will not preclude appellate review of a criminal case, Evitts does not require an appellate court to assume jurisdiction where none exists. Our jurisdiction may not be extended to entertain this appeal under either Rule 2 or 83, even in the interests of judicial economy.
Both Rules 2 and 83 permit this Court to exercise some discretion in suspending the Texas Rules of Appellate Procedure. Rule 83 may be employed to correct a defective notice of appeal, but cannot be used to excuse the failure to file any notice of appeal. Jones v. State, 762 S.W.2d 330, 331 (Tex.App.—Austin 1988, pet. granted). Moreover, Rule 2(a) expressly provides that the rules themselves may not be construed to extend the jurisdiction of the courts of appeals. While most rights and procedural matters may be waived, jurisdictional matters may not be. Ex parte Smith, 650 S.W.2d 68, 69 (Tex.Crim.App.1981). In the absence of jurisdiction, any judgment entered by this Court would be void. Johnson v. State, 747 S.W.2d 568, 569 (Tex.App.—Houston [14th Dist.] 1988, no pet.).
Since appellant did not file a timely, written notice of appeal as required by Tex.R. App.P. 40(b)(1) and 41(b)(2), this Court is without jurisdiction to take any action other than to dismiss the appeal. Tex.R. App.P. 2 and 83 cannot be invoked to assume jurisdiction where none exists. I would overrule appellant’s motion for rehearing and dismiss the appeal for want of jurisdiction.

. The Kentucky rule of appellate procedure in Evitts was designed to assist the appellate court in processing records, and was not jurisdictional in nature. Evitts v. Lucey, 469 U.S. at 389, 105 S.Ct. at 832, 83 L.Ed.2d at 825; England v. Spalding, 460 S.W.2d 4, 6 (Ky.1970).


. See also Gomez v. State, 763 S.W.2d 583 (Tex.App.—Corpus Christi 1988, no pet.); Robertson v. State, 760 S.W.2d 836 (Tex.App.—Austin 1988, no pet.); Moody v. State, 749 S.W.2d 932 (Tex.App.—Corpus Christi 1988, no pet.); Johnson v. State, 747 S.W.2d 568 (Tex.App.—Houston [14th Dist.] 1988, no pet.); Scott v. State, 747 S.W.2d 435 (Tex.App.—Houston [14th Dist.] 1988, pet ref'd); Hammond v. State, 746 S.W.2d 278 (Tex.App.—Houston [14th Dist.] 1988, pet. ref'd); Corbett v. State, 745 S.W.2d 933 (Tex.App.—Houston [14th Dist.] 1988, pet ref'd). The appeal was dismissed in each of these cases for want of jurisdiction because the appellant did not file a timely notice of appeal.


. Mullins v. State, 767 S.W.2d 166 (Tex.App.— Houston [1st Dist.] 1988, no pet.); Massey v. State, 759 S.W.2d 18 (Tex.App.—Texarkana 1988, no pet.); Mes v. State, 751 S.W.2d 620 (Tex.App.—Houston [1st Dist.] 1988, pet. ref'd). The concurring opinion in this case also cites Boulos v. State, 775 S.W.2d 8 (Tex.App.—Houston [1st Dist.], 1989, n.p.h.). Boulos is distinguishable because it involved the failure to file a timely motion for extension of time. The notice of appeal itself, necessary to invoke appellate jurisdiction under Shute, was filed within the time limits of Tex.R.App.P. 41(b)(2). The case of Jones v. State, 752 S.W.2d 150 (Tex.App.—Dallas 1988, pet. ref’d) is also distinguishable because a timely, written notice of appeal was filed. The notice was, however, not signed. Id. at 152.